Exhibit 10.26*

 

PRIMERICA, INC.

SECOND AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN

1.

Purpose

The purposes of the Primerica, Inc. 2010 Omnibus Incentive Plan (the “Plan”) are
to (i) align the long-term financial interests of employees, directors,
consultants, agents and other service providers of the Company and its
Subsidiaries with those of the Company’s stockholders; (ii) attract and retain
those individuals by providing compensation opportunities that are competitive
with other companies; and (iii) provide incentives to those individuals who
contribute significantly to the long-term performance and growth of the Company
and its Subsidiaries.

2.

Term

(a)Effective Date.  The Plan was originally adopted by the Board on March 31,
2010, and became effective as of April 1, 2010. It was amended by the Board on
March 23, 2011, subject to stockholder approval, which was obtained on May 18,
2011.  It was later amended by the Board on February 16, 2017 and was approved
to stockholder on May 17, 2017.

(b)Duration.  Subject to the right of the Board to amend or terminate the Plan
at any time pursuant to Section 21 hereof, the Plan shall remain in effect until
the earlier of (a) the date all shares of Common Stock subject to the Plan have
been purchased or acquired according to the Plan’s provisions or (b) the tenth
anniversary of the date the Plan becomes effective pursuant to Section 2(a)
hereof.  No Awards shall be granted under the Plan after such termination date
but Awards granted prior to such termination date shall remain outstanding in
accordance with their terms.

3.

Definitions

“Award” shall mean an Option, SAR, Stock Award or Cash Award granted under the
Plan.

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing an Award.

“Board” shall mean the Board of Directors of the Company.

“Cash Award” means cash awarded under Section 7(d) of the Plan, including cash
awarded as a bonus or upon the attainment of Performance Criteria or otherwise
as permitted under the Plan.

“Cause” shall have meaning set forth in the Participant’s employment agreement
with the Company, as in effect on the date an Award is granted; provided that if
no such agreement or definition exists, “Cause” shall mean, unless otherwise
specified in the Award Agreement,  (i) a failure of the Participant to
substantially perform his or her duties (other than as a result of physical or
mental illness or injury); (ii) the Participant’s willful misconduct or gross
negligence; (iii) a material breach by the Participant of the Participant’s
fiduciary duty or duty of loyalty to the Company or any affiliate; (iv) the plea
of guilty or nolo contendere by the Participant to (or

 

--------------------------------------------------------------------------------

 

conviction of the Participant for the commission of) any felony or any other
serious crime involving moral turpitude; (v) a material breach of the
Participant’s obligations under any agreement entered into between the
Participant and the Company or any affiliate; or (vii) a material breach of the
Company’s written policies or procedures.

“Change of Control” shall have the meaning set forth in Section 14.

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder and any successor thereto.

“Committee” shall mean the Board or a committee designated by the Board to
administer the Plan.  With respect to Awards granted to Covered Employees (or
individuals expected to become Covered Employees), such committee shall consist
of two or more individuals, each of whom, unless otherwise determined by the
Board, is an “outside director” within the meaning of Section 162(m) of the Code
and a “nonemployee director” within the meaning of Rule 16b-3 of the Exchange
Act.

“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.

“Company” shall mean Primerica, Inc., a Delaware corporation.

“Covered Employee” shall mean a “covered employee,” as such term is defined in
Section 162(m)(3) of the Code.

“Deferred Stock” shall mean an Award payable in shares of Common Stock at the
end of a specified deferral period that is subject to the terms, conditions and
limitations described or referred to in Section 7(c)(iv).

“Disability” shall, unless otherwise provided in an Award Agreement, mean that
the Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months or (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of
Primerica; provided, that, if applicable to the Award, “Disability” shall be
determined in a manner consistent with Section 409A of the Code.  

“Eligible Recipient” shall mean (i) any employee (including any officer) of the
Company or any Subsidiary, (ii) any director of the Company or any Subsidiary or
(iii) any individual performing services for the Company or a Subsidiary in the
capacity of a consultant or otherwise.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder and any successor
thereto.

“Fair Market Value” shall mean, with respect to Common Stock or other property,
the fair market value of such Common Stock or other property determined by such
methods or

2

 

 

 

--------------------------------------------------------------------------------

 

procedures as shall be established from time to time by the Committee.  Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Common Stock as of a particular date shall mean (i) the closing price
per share of Common Stock on the national securities exchange on which the
Common Stock is principally traded, for the last preceding date on which there
was a sale of such Common Stock on such exchange, or (ii) if the shares of
Common Stock are then traded in an over-the-counter market, the average of the
closing bid and asked prices for the shares of Common Stock in such
over-the-counter market for the last preceding date on which there was a sale of
such Common Stock in such market, or (iii) if the shares of Common Stock are not
then listed on a national securities exchange or traded in an over-the-counter
market, such value as the Committee, in its sole discretion, shall determine.  

“ISO” shall mean an Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

“Nonemployee Directors’ Deferred Compensation Plan” shall mean the Primerica,
Inc. Nonemployee Directors’ Deferred Compensation Plan effective as of January
1, 2011 pursuant to which nonemployee members of the Board may elect to defer
cash or equity compensation and to receive all of such deferral amounts in the
form of Common Stock at such later date as is specified in the Board member’s
election documents.

“Nonqualified Stock Option” shall mean an Option that is granted to a
Participant that is not designated as an ISO.

“Option” shall mean the right to purchase a specified number of shares of Common
Stock at a stated exercise price for a specified period of time subject to the
terms, conditions and limitations described or referred to in Section 7(a).  The
term “Option” as used in the Plan includes the terms “Nonqualified Stock Option”
and “ISO.”

“Participant” shall mean an Eligible Recipient who has been granted an Award
under the Plan.

“Performance Criteria” shall mean performance criteria based on the attainment
by the Company or any Subsidiary (or any division or business unit of such
entity) of performance measures pre-established by the Committee in its sole
discretion, based on one or more of the following:  (1) return on total
stockholder equity; (2) earnings per share of Common Stock; (3) net income
(before or after taxes); (4) earnings before any or all of interest, taxes,
minority interest, depreciation and amortization; (5) sales or revenues; (6)
return on assets, capital or investment; (7) market share; (8) cost reduction
goals; (9) implementation or completion of critical projects or processes;
(10) cash flow; (11) gross or net profit margin; (12) achievement of strategic
goals; (13) growth and/or performance of the Company’s sales force; (14)
operating service levels; and (15) any combination of, or a specified increase
in, any of the foregoing.  The Performance Criteria may be based upon the
attainment of specified levels of performance under one or more of the measures
described above relative to the performance of other entities.  To the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval) or to the extent that
an Award is not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee in its sole discretion may designate
additional business criteria on which the Performance

3

 

 

 

--------------------------------------------------------------------------------

 

Criteria may be based or adjust, modify or amend the aforementioned business
criteria.  Performance Criteria may include a threshold level of performance
below which no Award will be earned, a level of performance at which the target
amount of an Award will be earned and a level of performance at which the
maximum amount of the Award will be earned.  The Committee, in its sole
discretion, shall make equitable adjustments to the Performance Criteria in
recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or the financial statements of the Company or any Subsidiary, in
response to changes in applicable laws or regulations, including changes in
generally accepted accounting principles, or to account for items of gain, loss
or expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles, as applicable.  Notwithstanding the foregoing,
with respect to Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, any such adjustments shall be made only to the
extent that the Committee determines that such adjustments may be made without
jeopardizing the tax deductibility of such Awards by the Company on account of
Section 162(m).  

"Person" shall have the meaning set forth in Section 14(d)(2) of the Exchange
Act.

“Plan Administrator” shall have the meaning set forth in Section 11.

“Restricted Stock” shall mean an Award of Common Stock that is subject to the
terms, conditions, restrictions and limitations described or referred to in
Section 7(c)(iii).

“SAR” shall mean a stock appreciation right that is subject to the terms,
conditions, restrictions and limitations described or referred to in Section
7(b).

“Section 16(a) Officer” shall mean an Eligible Recipient who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.

“Separation from Service” shall have the meaning set forth in Section
1.409A-1(h) of the Treasury Regulations.

“Specified Employee” shall have the meaning set forth in Section 409A of the
Code and the Treasury Regulations promulgated thereunder.

“Stock Award” shall have the meaning set forth in Section 7(c)(i).

“Stock Payment” shall mean a stock payment that is subject to the terms,
conditions, and limitations described or referred to in Section 7(c)(ii).

“Stock Unit” shall mean a stock unit that is subject to the terms, conditions
and limitations described or referred to in Section 7(c)(v).

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations (other
than the last corporation) in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in the chain

4

 

 

 

--------------------------------------------------------------------------------

 

(or such lesser percent as is permitted by Section 1.409A-1(b)(5)(iii)(E) of the
Treasury Regulations).

“Treasury Regulations” shall mean the regulations promulgated under the Code by
the United States Internal Revenue Service, as amended.

4.

Administration

(a)Committee Authority. The Committee shall have full and exclusive power to
administer and interpret the Plan and Award Agreements, to grant Awards and to
adopt such administrative rules, regulations, procedures and guidelines
governing the Plan and the Awards as it deems appropriate, in its sole
discretion, from time to time.  The Committee’s authority shall include, but not
be limited to, the authority to (i) determine the type of Awards to be granted
under the Plan; (ii) select Award recipients and determine the extent of their
participation; (iii) determine Performance Criteria no later than such time as
required to ensure that an underlying Award which is intended to qualify as
“performance-based compensation under” Section 162(m) of the Code would so
qualify; and (iv) establish all other terms, conditions, and limitations
applicable to Awards, Award programs and, if applicable, the shares of Common
Stock issued pursuant thereto.  The Committee may accelerate or defer the
vesting or payment of Awards, cancel or modify outstanding Awards, waive any
conditions or restrictions imposed with respect to Awards or the Common Stock
issued pursuant to Awards and make any and all other determinations that it
deems appropriate with respect to the administration of the Plan, subject to (A)
the limitations contained in Section 4(d) of this Plan and Section 409A of the
Code with respect to all Participants and (B) the provisions of Section 162(m)
of the Code with respect to Awards to Covered Employees that are intended to
qualify as “performance-based compensation” thereunder.  For Awards to Covered
Employees that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, no amount shall be earned or paid under the Plan
prior to the written certification by the Committee that, and the extent to
which, the Performance Criteria have been attained.  The Committee may establish
such other rules applicable to such Awards to the extent not inconsistent with
Section 162(m) of the Code.

(b)Administration of the Plan. The administration of the Plan shall be managed
by the Committee.  All determinations of the Committee shall be made by a
majority of its members either present in person or participating by conference
telephone at a meeting or by written consent.  The Committee shall have the
power to prescribe and modify the forms of Award Agreement, correct any defect,
supply any omission or clarify any inconsistency in the Plan and/or in any Award
Agreement and take such actions and make such administrative determinations that
the Committee deems appropriate in its sole discretion.  Any decision of the
Committee in the administration of the Plan, as described herein, shall be
final, binding and conclusive on all parties concerned, including the Company,
its stockholders and Subsidiaries and all Participants.

(c)Delegation of Authority. To the extent permitted by applicable law, the
Committee may at any time delegate to one or more officers or directors of the
Company some or all of its authority over the administration of the Plan, with
respect to individuals who are not

5

 

 

 

--------------------------------------------------------------------------------

 

Section 16(a) Officers or Covered Employees.  For purposes of clarity, the
Committee may delegate pursuant to this Section 4(c) any action that this Plan
requires be taken by the Committee.

(d)Prohibition Against Repricing. Except as set forth in Section 6(e) hereof,
the terms of outstanding Awards may not be amended to reduce the exercise price
of outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other Awards, or Options and SARs with an exercise price that is less
than the exercise price of the original Options or SARs without shareholder
approval.  

(e)Indemnification. No member of the Committee or any other Person to whom any
duty or power relating to the administration or interpretation of the Plan has
been delegated shall be personally liable for any action or determination made
with respect to the Plan, except for his or her own willful misconduct or as
expressly provided by statute.  The members of the Committee and its delegates,
including any employee with responsibilities relating to the administration of
the Plan, shall be entitled to indemnification and reimbursement from the
Company, to the extent permitted by applicable law and the By-laws and policies
of the Company.  In the performance of its functions under the Plan, the
Committee (and each member of the Committee and its delegates) shall be entitled
to rely upon information and advice furnished by the Company’s officers,
accountants, counsel and any other party they deem appropriate, and neither the
Committee nor any such Person shall be liable for any action taken or not taken
in reliance upon any such advice.

5.

Participation

(a)Eligible Employees.  Subject to Section 7 hereof, the Committee shall
determine, in its sole discretion, which Eligible Recipients shall be granted
Awards under the Plan.

(b)Participation outside of the United States. In order to facilitate the
granting of Awards to Employees who are foreign nationals or who are employed
outside of the U.S., the Committee may provide for such special terms and
conditions, including, without limitation, substitutes for Awards, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom.  The Committee may approve any supplements to,
or amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for the purposes of this Section 5(b) without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the appropriate officer of the Company may certify any such documents as having
been approved and adopted pursuant to properly delegated authority; provided,
that no such supplements, amendments, restatements or alternative versions shall
include any provisions that are inconsistent with the intent and purpose of this
Plan, as then in effect; and further provided that any such action taken with
respect to an Award to a Covered Employee that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code shall be taken
in compliance with Section 162(m) of the Code and that any such action taken
with respect to an Award to any Eligible Recipient that is subject to Section
409A of the Code shall be taken in compliance with Section 409A of the Code.  

6

 

 

 

--------------------------------------------------------------------------------

 

6.

Available Shares of Common Stock; Limitations on Director Compensation

(a)Shares Subject to the Plan. Common Stock issued pursuant to Awards granted
under the Plan may be shares that have been authorized but unissued, or have
been previously issued and reacquired by the Company, or both.  Reacquired
shares of Common Stock may consist of shares purchased in open market
transactions or otherwise.  Subject to the following provisions of this Section
6, the aggregate number of shares of Common Stock that may be issued to
Participants pursuant to Awards shall not exceed 12,200,000 shares of Common
Stock, all of which may be granted as ISOs.  

(b)Forfeited and Expired Awards. Awards (or a portion of an Award) made under
the Plan which, at any time, are forfeited, expire or are canceled or settled
without issuance of shares of Common Stock shall not count towards the maximum
number of shares that may be issued under the Plan as set forth in Section 6(a)
and shall be available for future Awards under the Plan.  Notwithstanding the
foregoing, any and all shares of Common Stock that are (i) tendered in payment
of an Option exercise price (whether by attestation or by other means); (ii)
withheld by the Company to satisfy any tax withholding obligation; (iii)
repurchased by the Company with Option exercise proceeds; or (iv) covered by a
SAR (to the extent that it is exercised and settled in shares of Common Stock,
without regard to the number of shares of Common Stock that are actually issued
to the Participant upon exercise) shall be considered issued pursuant to the
Plan and shall not be added to the maximum number of shares that may be issued
under the Plan as set forth in Section 6(a).

(c)Other Items Not Included in Allocation. The maximum number of shares that may
be issued under the Plan as set forth in Section 6(a) shall not be affected by
(i) the payment in cash of dividends or dividend equivalents in connection with
outstanding Awards; (ii) the granting or payment of stock-denominated Awards
that by their terms may be settled only in cash or the granting of Cash Awards;
or (iii) Awards that are granted in connection with a transaction between the
Company or a Subsidiary and another entity or business in substitution or
exchange for, or conversion adjustment, assumption or replacement of, awards
previously granted by such other entity to any individuals who have become
Eligible Recipients as a result of such transaction.

(d)Other Limitations on Shares that May be Granted under the Plan; Limitations
on Director Compensation.

(i)Subject to Section 6(e), the aggregate number of shares of Common Stock that
may be granted to any Participant during a calendar year in the form of Options,
SARs, and/or Stock Awards shall not exceed 1,000,000 shares.  Determinations
made under this Section 6(d) with respect to Covered Employees shall be made in
a manner consistent with Section 162(m) of the Code.  

(ii)The aggregate number of shares of Common Stock that may be granted to any
member of the Board (excluding any Covered Employee who is also a member of the
Board) during a calendar year under this Plan in the form of Options, SARs,
Stock Awards and/or Cash Awards (and excluding for these purposes shares granted
under the

7

 

 

 

--------------------------------------------------------------------------------

 

Nonemployee Directors’ Deferred Compensation Plan) shall not exceed shares
valued at $400,000 as of the grant date.  

(iii)The aggregate cash value that can be paid to any member of the Board
(excluding any Covered Employee who is also a member of the Board) during a
calendar year as payment of an annual retainer, chair fees, committee fees, or
otherwise (and excluding for these purposes any reimbursement of expenses) shall
not exceed $200,000.

(e)Adjustments. In the event of any change in the Company’s capital structure,
including, but not limited to, a change in the number of shares of Common Stock
outstanding, on account of (i) any stock dividend, stock split, reverse stock
split or any similar equity restructuring or (ii) any combination or exchange of
equity securities, merger, consolidation, recapitalization, reorganization, or
divesture or any other similar event affecting the Company’s capital structure,
to reflect such change in the Company’s capital structure, the Committee shall
make appropriate equitable adjustments to the maximum number of shares of Common
Stock that may be issued under the Plan as set forth in Section 6(a) and (but,
with respect to Awards to Covered Employees that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, only to the
extent permitted under Section 162(m) of the Code) to the maximum number of
shares that may be granted to any single individual pursuant to Section
6(d).  In the event of any extraordinary dividend, divestiture or other
distribution (other than ordinary cash dividends) of assets to stockholders, or
any transaction or event described above, to the extent necessary to prevent the
enlargement or diminution of the rights of Participants, the Committee shall
make appropriate equitable adjustments to the number or kind of shares subject
to an outstanding Award, the exercise price applicable to an outstanding Award
(subject to the limitation contained in Section 4(d)), and/or any measure of
performance that relates to an outstanding Award, including any applicable
Performance Criteria.  Any adjustment to ISOs under this Section 6(e) shall be
made only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 6(e) shall
be made in a manner that does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act.  With respect to Awards subject
to Section 409A of the Code, any adjustments under this Section 6(e) shall
conform to the requirements of Section 409A of the Code.  Furthermore, with
respect to Awards intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, such adjustments shall be made only to the extent
that the Committee determines that such adjustments may be made without
jeopardizing the tax deductibility of such Awards by the Company to be denied a
tax deduction on account of Section 162(m) of the Code.  Notwithstanding
anything set forth herein to the contrary, the Committee may, in its discretion,
decline to adjust any Award made to a Participant, if it determines that such
adjustment would violate applicable law or result in adverse tax consequences to
the Participant or to the Company.

7.

Awards Under The Plan

Awards under the Plan may be granted as Options, SARs, Stock Awards or Cash
Awards, as described below.  Awards may be granted singly, in combination or in
tandem as determined by the Committee, in its sole discretion.  All awards to
Section 16(a) Officers shall be subject to a minimum vesting period of three
years, provided that such minimum vesting period shall not

8

 

 

 

--------------------------------------------------------------------------------

 

apply to any Section 16(a) officer who retires from the Company during the three
year vesting period and who, at the time of his or her retirement, is eligible
for accelerated vesting upon retirement.

(a)Options.  Options granted under the Plan shall be designated as Nonqualified
Stock Options or ISOs.  Options shall expire after such period, not to exceed
ten years, as may be determined by the Committee.  If an Option is exercisable
in installments, such installments or portions thereof that become exercisable
shall remain exercisable until the Option expires or is otherwise canceled
pursuant to its terms.  Except as otherwise provided in this Section 7(a),
Options shall be subject to the terms, conditions, restrictions, and limitations
determined by the Committee, in its sole discretion, from time to time.

(i)ISOs. The terms and conditions of ISOs granted hereunder shall be subject to
the provisions of Section 422 of the Code and the terms, conditions, limitations
and administrative procedures established by the Committee from time to time in
accordance with the Plan.  At the discretion of the Committee, ISOs may be
granted only to an employee of the Company, its “parent corporation” (as such
term is defined in Section 424(e) of the Code) or a Subsidiary.

(ii)Exercise Price. The Committee shall determine the exercise price per share
for each Option, which shall not be less than 100% of the Fair Market Value of
the Common Stock for which the Option is exercisable at the time of grant.

(iii)Exercise of Options. Upon satisfaction of the applicable conditions
relating to vesting and exercisability, as determined by the Committee, and upon
provision for the payment in full of the exercise price and applicable taxes
due, the Participant shall be entitled to exercise the Option and receive the
number of shares of Common Stock issuable in connection with the Option
exercise.  The shares of Common Stock issued in connection with the Option
exercise may be subject to such conditions and restrictions as the Committee may
determine, from time to time.  The exercise price of an Option and applicable
withholding taxes relating to an Option exercise may be paid by methods
permitted by the Committee from time to time including, but not limited to, (1)
a cash payment; (2) tendering (either actually or by attestation) shares of
Common Stock owned by the Participant (for any minimum period of time that the
Committee, in its discretion, may specify), valued at the Fair Market Value at
the time of exercise; (3) arranging to have the appropriate number of shares of
Common Stock issuable upon the exercise of an Option withheld or sold; or (4)
any combination of the above.  Additionally, the Committee may provide that an
Option may be “net exercised,” meaning that upon the exercise of an Option or
any portion thereof, the Company shall deliver the greatest number of whole
shares of Common Stock having a Fair Market Value on the date of exercise not in
excess of the difference between (x) the aggregate Fair Market Value of the
shares of Common Stock subject to the Option (or the portion of such Option then
being exercised) and (y) the aggregate exercise price for all such shares of
Common Stock under the Option (or the portion thereof then being exercised) plus
(to the extent it would not give rise to adverse accounting consequences
pursuant to applicable accounting principles) the amount of withholding tax due
upon exercise, with

9

 

 

 

--------------------------------------------------------------------------------

 

any fractional share that would result from such equation to be payable in cash,
to the extent practicable, or canceled.

(iv)ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary in
this Section 7(a), if an ISO is granted to a Participant who owns stock
representing more than ten percent of the voting power of all classes of stock
of the Company, its “parent corporation” (as such term is defined in Section 424
(e) of the Code) or a Subsidiary, the term of the Option shall not exceed five
years from the time of grant of such Option and the exercise price shall be at
least 110 percent of the Fair Market Value (at the time of grant) of the Common
Stock subject to the Option.

(v)$100,000 Per Year Limitation for ISOs. To the extent the aggregate Fair
Market Value (determined at the time of grant) of the Common Stock for which
ISOs are exercisable for the first time by any Participant during any calendar
year (under all plans of the Company) exceeds $100,000, such excess ISOs shall
be treated as Nonqualified Stock Options.

(vi)Disqualifying Dispositions. Each Participant awarded an ISO under the Plan
shall notify the Company in writing immediately after the date he or she makes a
“disqualifying disposition” of any shares of Common Stock acquired pursuant to
the exercise of such ISO.  A “disqualifying disposition” is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the time of grant of the ISO and (ii) one year after the date the
Participant acquired the shares of Common Stock by exercising the ISO.  The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any shares of Common Stock acquired
pursuant to the exercise of an ISO as agent for the applicable Participant until
the end of the period described in the preceding sentence, subject to complying
with any instructions from such Participant as to the sale of such Stock.

(b)Stock Appreciation Rights. A SAR represents the right to receive a payment in
cash, Common Stock, or a combination thereof, in an amount equal to the excess
of the Fair Market Value of a specified number of shares of Common Stock at the
time the SAR is exercised over the exercise price of such SAR, which shall be no
less than 100% of the Fair Market Value of the same number of shares at the time
the SAR was granted.  Except as otherwise provided in this Section 7(b), SARs
shall be subject to the terms, conditions, restrictions and limitations
determined by the Committee, in its sole discretion, from time to time.  A SAR
may only be granted to an Eligible Recipient to whom an Option could be granted
under the Plan.

(c)Stock Awards.

(i)Form of Awards. The Committee may grant Awards that are payable in shares of
Common Stock or denominated in units equivalent in value to shares of Common
Stock or are otherwise based on or related to shares of Common Stock (“Stock
Awards”), including, but not limited to, Restricted Stock, Deferred Stock and
Stock Units. Stock Awards shall be subject to such terms, conditions (including,
without limitation, service-based and performance-based vesting conditions),
restrictions and

10

 

 

 

--------------------------------------------------------------------------------

 

limitations as the Committee may determine to be applicable to such Stock
Awards, in its sole discretion, from time to time.

(ii)Stock Payment. If not prohibited by applicable law, the Committee may issue
unrestricted shares of Common Stock, alone or in tandem with other Awards, in
such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine; provided, however, that to
the extent Section 409A of the Code is applicable to the grant of unrestricted
shares of Common Stock that are issued in tandem with another Award, then such
tandem Awards shall conform to the requirements of Section 409A of the Code.  A
Stock Payment may be granted as, or in payment of, a bonus (including, without
limitation, any compensation that is intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code), or to provide
incentives or recognize special achievements or contributions.  

(iii)Restricted Stock. Restricted Stock shall be subject to the terms,
conditions, restrictions, and limitations determined by the Committee, in its
sole discretion, from time to time.  The number of shares of Restricted Stock
allocable to an Award under the Plan shall be determined by the Committee in its
sole discretion.

(iv)Deferred Stock. Subject to Section 409A of the Code to the extent
applicable, Deferred Stock shall be subject to the terms, conditions,
restrictions and limitations determined by the Committee, in its sole
discretion, from time to time.  A Participant who receives an Award of Deferred
Stock shall be entitled to receive the number of shares of Common Stock
allocable to his or her Award, as determined by the Committee in its sole
discretion, from time to time, at the end of a specified deferral period
determined by the Committee.  Awards of Deferred Stock represent only an
unfunded, unsecured promise to deliver shares in the future and do not give
Participants any greater rights than those of an unsecured general creditor of
the Company.

(v)Stock Units. A Stock Unit is an Award denominated in shares of Common Stock
that may be settled either in shares of Common Stock or in cash, in the
discretion of the Committee, and, subject to Section 409A of the Code to the
extent applicable, shall be subject to such other terms, conditions,
restrictions and limitations determined by the Committee from time to time in
its sole discretion.

(d)Cash Awards. The Committee may grant Awards that are payable to Participants
in cash, as deemed by the Committee to be consistent with the purposes of the
Plan, and, except as otherwise provided in this Section 7(d), such Cash Awards
shall be subject to the terms, conditions, restrictions, and limitations
determined by the Committee, in its sole discretion, from time to time.  Awards
granted pursuant to this Section 7(d) may be granted with value and payment
contingent upon the achievement of Performance Criteria, and, if so granted,
such criteria shall relate to periods of performance equal to or exceeding one
calendar year.  The maximum amount that any Covered Employee may receive with
respect to a Cash Award granted pursuant to this Section 7(d) in respect of any
annual performance period is $10,000,000 and for any other performance period in
excess of one year, such amount multiplied by a fraction, the numerator of which
is the number of months in the performance period and the

11

 

 

 

--------------------------------------------------------------------------------

 

denominator of which is twelve.  Payments earned hereunder may be decreased or,
with respect to any Participant who is not a Covered Employee, increased in the
sole discretion of the Committee based on such factors as it deems
appropriate.  No payment shall be made to a Covered Employee under this Section
7(d) with respect to an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code prior to the written
certification by the Committee that, and the extent to which, the Performance
Criteria have been attained.  The Committee may establish such other rules
applicable to Cash Awards to the extent not inconsistent with Section 162(m) of
the Code.

8.

Forfeiture Following Termination of Employment.  

Except where prohibited by applicable law or where otherwise determined by the
Committee, in any instance where the rights of a Participant with respect to an
Award extend past the date of termination of a Participant’s employment with the
Company or its Subsidiaries, all of such rights shall terminate and be
forfeited, if, in the determination of the Committee, the Participant, at any
time subsequent to his or her termination of employment, engages, directly or
indirectly, either personally or as an employee, agent, partner, stockholder,
officer or director of, or consultant to, any Person engaged in any business in
which the Company or its Subsidiaries is engaged, in conduct that breaches any
obligation or duty of such Participant to the Company or a Subsidiary or that is
in material competition with the Company or a Subsidiary or is materially
injurious to the Company or a Subsidiary, monetarily or otherwise, which conduct
shall include, but not be limited to, (i) disclosing or misusing any
confidential information pertaining to the Company or a Subsidiary; (ii) any
attempt, directly or indirectly, to induce any employee, agent, insurance agent,
insurance broker or broker-dealer of the Company or any Subsidiary to be
employed or perform services elsewhere; (iii) any attempt by a Participant,
directly or indirectly, to solicit the trade of any customer or supplier or
prospective customer or supplier of the Company or any Subsidiary; or (iv)
disparaging the Company, any Subsidiary or any of their respective officers or
directors.  The Committee shall make the determination of whether any conduct,
action or failure to act falls within the scope of activities contemplated by
this Section 8, in its sole discretion.  For purposes of this Section 8, a
Participant shall not be deemed to be a stockholder of a competing entity if the
Participant’s record and beneficial ownership amount to not more than one
percent of the outstanding capital stock of any company subject to the periodic
and other reporting requirements of the Exchange Act.

9.

Forfeiture of a Consultant or Independent Contractor.    

(a)Following Termination of Service.  Except where prohibited by applicable law
or where otherwise determined by the Committee, in any instance where the rights
of a Participant with respect to an Award extend past the date of termination of
a Participant’s service to the Company or its Subsidiaries as a consultant or
independent contractor, all of such rights shall terminate and be forfeited, if,
in the determination of the Committee, the Participant, at any time subsequent
to his or her termination of service, engages, directly or indirectly, either
personally or as an employee, agent, partner, stockholder, officer or director
of, or consultant to, any Person engaged in any business in which the Company or
its Subsidiaries is engaged, in conduct that breaches any obligation or duty of
such Participant to the Company or a Subsidiary (including any restrictive
covenants contained in such Participant’s contracts with the Company or a

12

 

 

 

--------------------------------------------------------------------------------

 

Subsidiary) or that is in material competition with the Company or a Subsidiary
or is materially injurious to the Company or a Subsidiary, monetarily or
otherwise, which conduct shall include, but not be limited to, (i) disclosing or
misusing any confidential information pertaining to the Company or a Subsidiary;
(ii) any attempt, directly or indirectly, to induce any employee, agent,
insurance agent, insurance broker or broker-dealer of the Company or any
Subsidiary to be employed or perform services elsewhere; (iii) any attempt by a
Participant, directly or indirectly, to solicit the trade of any customer or
supplier or prospective customer or supplier of the Company or any Subsidiary;
or (iv) disparaging the Company, any Subsidiary or any of their respective
officers or directors.  The Committee shall make the determination of whether
any conduct, action or failure to act falls within the scope of activities
contemplated by this Section 9(a), in its sole discretion.  For purposes of this
Section 9(a), a Participant shall not be deemed to be a stockholder of a
competing entity if the Participant’s record and beneficial ownership amount to
not more than one percent of the outstanding capital stock of any company
subject to the periodic and other reporting requirements of the Exchange Act.

(b)During Service Period with the Company.  In the event that the Committee
determines that an award that was granted, vested or paid to a Participant who
is classified by the Company or a Subsidiary as a consultant or independent
contractor based on the achievement of certain criteria would not have been
granted, vested or paid absent error, fraud or misconduct on the part of the
Participant or any other consultant or independent contractor in his or her
sales organization, the Committee may cause the partial or full cancellation of
such Award to address the error, fraud or misconduct.  

10.

Dividends and Dividend Equivalents

The Committee may, in its sole discretion, provide that Stock Awards shall earn
dividends or dividend equivalents, as applicable.  Such dividends or dividend
equivalents may be paid currently or may be credited to an account maintained on
the books of the Company.  Any payment or crediting of dividends or dividend
equivalents will be subject to such terms, conditions, restrictions and
limitations as the Committee may establish, from time to time, in its sole
discretion, including, without limitation, reinvestment in additional shares of
Common Stock or common share equivalents; provided, however, if the payment or
crediting of dividends or dividend equivalents is in respect of a Stock Award
that is subject to Section 409A of the Code, then the payment or crediting of
such dividends or dividend equivalents shall conform to the requirements of
Section 409A of the Code and such requirements shall be specified in
writing.  Notwithstanding the foregoing, dividends or dividend equivalents may
not be paid or accrue with respect to any Stock Award subject to the achievement
of Performance Criteria, unless and until the relevant Performance Criteria have
been satisfied, and then only to the extent determined by the Committee, as
specified in the Award Agreement.

11.

Voting

The Committee shall determine whether a Participant shall have the right to
direct the vote of shares of Common Stock allocated to a Stock Award.  If the
Committee determines that a Stock Award shall carry voting rights, the shares
allocated to such Stock Award shall be voted by such Person as the Committee may
designate (the “Plan Administrator”) in accordance with

13

 

 

 

--------------------------------------------------------------------------------

 

instructions received from Participants (unless to do so would constitute a
violation of fiduciary duties or any applicable exchange rules).  In such cases,
shares subject to Awards as to which no instructions are received shall be voted
by the Plan Administrator proportionately in accordance with instructions
received with respect to all other Awards (including, for these purposes,
outstanding awards granted under any other plan of the Company) that are
eligible to vote (unless to do so would constitute a violation of fiduciary
duties or any applicable exchange rules).

12.

Payments and Deferrals

(a)Payment of vested Awards may be in the form of cash, Common Stock or
combinations thereof as the Committee shall determine, subject to such terms,
conditions, restrictions and limitations as it may impose.  The Committee may
(i) postpone the exercise of Options or SARs (but not beyond their expiration
dates), (ii) require or permit Participants to elect to defer the receipt or
issuance of shares of Common Stock pursuant to Awards or the settlement of
Awards in cash (including Cash Awards) under such rules and procedures as it may
establish, in its discretion, from time to time, (iii) provide for deferred
settlements of Awards including the payment or crediting of earnings on deferred
amounts, or the payment or crediting of dividend equivalents where the deferred
amounts are denominated in common share equivalents, (iv) stipulate in any Award
Agreement, either at the time of grant or by subsequent amendment, that a
payment or portion of a payment of an Award be delayed in the event that Section
162(m) of the Code (or any successor or similar provision of the Code) would
disallow a tax deduction by the Company for all or a portion of such payment;
provided, that the period of any such delay in payment shall be until the
payment, or portion thereof, is tax deductible, or such earlier date as the
Committee shall determine in its sole discretion.  Notwithstanding the
foregoing, with respect to any Award subject to Section 409A of the Code, the
Committee shall not take any action described in the preceding sentence unless
it determines that such action will not result in any adverse tax consequences
under Section 409A of the Code.

(b)If, pursuant to any Award granted under the Plan that is subject to Section
409A of the Code, a Participant is entitled to receive a distribution or payment
on a specified date or at a specified time, such payment shall not be made later
than the date required in order to avoid the imposition of additional taxes or
penalties under Section 409A of the Code.

(c)Notwithstanding the foregoing, to the extent necessary to avoid the
imposition of additional taxes or penalties under Section 409A of the Code, if a
Participant is a Specified Employee, no payment(s) with respect to any Award
subject to Section 409A of the Code to which such Participant would be entitled
by reason of such Separation from Service shall be made before the date that is
six months after the Participant’s Separation from Service (or, if earlier, the
date of the Participant’s death).

(d)If, pursuant to any Award granted under the Plan, a Participant is entitled
to a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not as a right to a single payment, unless otherwise specified in
an Award Agreement.  For purposes of the preceding sentence, the term

14

 

 

 

--------------------------------------------------------------------------------

 

“series of installment payments” has the same meaning as provided in Section
1.409A-2(b)(2)(iii) of the Treasury Regulations.

13.

Nontransferability

Awards granted under the Plan, and during any period of restriction on
transferability, shares of Common Stock issued in connection with the exercise
of an Option or a SAR, may not be sold, pledged, hypothecated, assigned,
margined or otherwise transferred in any manner other than by will or the laws
of descent and distribution, unless and until the shares underlying such Award
have been issued, and all restrictions applicable to such shares have lapsed or
have been waived by the Committee.  No Award or interest or right therein shall
be subject to the debts, contracts or engagements of a Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy and divorce), and any attempted disposition
thereof shall be null and void, of no effect, and not binding on the Company in
any way.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit (on such terms, conditions and limitations as it may
establish) Nonqualified Stock Options and/or shares issued in connection with an
Option or a SAR exercise that are subject to restrictions on transferability, to
be transferred to a member of a Participant’s immediate family or to a trust or
similar vehicle for the benefit of a Participant’s immediate family
members.  During the lifetime of a Participant, all rights with respect to
Awards shall be exercisable only by such Participant or, if applicable pursuant
to the preceding sentence, a permitted transferee.

14.

Change of Control

(a)Unless otherwise determined in an Award Agreement, in the event of a Change
of Control:

(i)With respect to each outstanding Award that is assumed or substituted in
connection with a Change of Control, in the event of a termination of a
Participant’s employment or service without Cause during the 24-month period
following such Change of Control, (i) such Award shall become fully vested and
exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) and any
performance conditions imposed with respect to Awards shall be deemed to be
achieved at target performance levels.

(ii)With respect to each outstanding Award that is not assumed or substituted in
connection with a Change of Control, immediately upon the occurrence of the
Change of Control, (i) such Award shall become fully vested and exercisable,
(ii) the restrictions, payment conditions, and forfeiture conditions applicable
to any such Award granted shall lapse, and (iii) and any performance conditions
imposed with respect to Awards shall be deemed to be achieved at target
performance levels.

15

 

 

 

--------------------------------------------------------------------------------

 

(iii)For purposes of this Section 14, an Award shall be considered assumed or
substituted for if, following the Change of Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change of Control except that, if the Award related to shares of
Common Stock, the Award instead confers the right to receive common stock of the
acquiring entity.

(iv)Notwithstanding any other provision of the Plan, in the event of a Change of
Control, except as would otherwise result in adverse tax consequences under
Section 409A of the Code, the Committee may, in its discretion, provide that
each Award shall, immediately upon the occurrence of a Change of Control, be
cancelled in exchange for a payment in cash or securities in an amount equal to
(i) the excess of the consideration paid per share of Common Stock in the Change
of Control over the exercise or purchase price (if any) per share of Common
Stock subject to the Award multiplied by (ii) the number of shares of Common
Stock granted under the Award.

(b)A “Change of Control” shall be deemed to occur if and when the first of the
following occurs:

(i)any Person is or becomes a beneficial owner (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35 percent or more of the combined voting power of the
Company’s then outstanding securities (other than through acquisitions from the
Company);

(ii)any plan or proposal for the dissolution or liquidation of the Company is
adopted by the stockholders of the Company;

(iii)individuals who, as of the Effective Date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(iv)all or substantially all of the assets of the Company are sold, transferred
or distributed; or

(v)there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case, with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50 percent of the
combined voting power of the Company or other entity resulting from such
Transaction  in substantially

16

 

 

 

--------------------------------------------------------------------------------

 

the same respective proportions as such stockholders’ ownership of the voting
power of the Company immediately before such Transaction.

(c)Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change of Control shall be deemed
to have occurred under the Plan with respect to such Award only if a change in
the ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.

15.

Award Agreements

Each Award under the Plan shall be evidenced by an Award Agreement (as such may
be amended from time to time) that sets forth the terms, conditions,
restrictions and limitations applicable to the Award, including, but not limited
to, the provisions governing vesting, exercisability, payment, forfeiture, and
termination of employment, all or some of which may be incorporated by reference
into one or more other documents delivered or otherwise made available to a
Participant in connection with an Award.  

16.

Tax Withholding

Participants shall be solely responsible for any applicable taxes (including,
without limitation, income, payroll and excise taxes) and penalties, and any
interest that accrues thereon, which they incur in connection with the receipt,
vesting or exercise of an Award.  The Company and its Subsidiaries shall have
the right to require payment of, or may deduct from any payment made under the
Plan or otherwise to a Participant, or may permit shares to be tendered or sold,
including shares of Common Stock delivered or vested in connection with an
Award, in an amount sufficient to cover withholding at the maximum statutory
rate of any federal, state, local, foreign or other governmental taxes or
charges required by law and to take such other action as may be necessary to
satisfy any such withholding obligations.  It shall be a condition to the
obligation of the Company to issue Common Stock upon the exercise of an Option
or a SAR that the Participant pay to the Company, on demand, such amount as may
be requested by the Company for the purpose of satisfying any tax withholding
liability.  If the amount is not paid, the Company may refuse to issue shares.

17.

Other Benefit and Compensation Programs

Awards received by Participants under the Plan shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any Company benefit plan or severance program unless
specifically provided for under the plan or program.  Unless specifically set
forth in an Award Agreement, Awards under the Plan are not intended as payment
for compensation that otherwise would have been delivered in cash, and even if
so intended, such Awards shall be subject to such vesting requirements and other
terms, conditions and restrictions as may be provided in the Award Agreement.

18.

Unfunded Plan

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  

17

 

 

 

--------------------------------------------------------------------------------

 

The Plan shall not establish any fiduciary relationship between the Company and
any Participant or other Person.  To the extent any Participant holds any rights
by virtue of an Award granted under the Plan, such rights shall constitute
general unsecured liabilities of the Company and shall not confer upon any
Participant or any other Person any right, title, or interest in any assets of
the Company.

19.

Rights as a Stockholder

Unless the Committee determines otherwise, a Participant shall not have any
rights as a stockholder with respect to shares of Common Stock covered by an
Award until the date the Participant becomes the holder of record with respect
to such shares.  No adjustment will be made for dividends or other rights for
which the record date is prior to such date, except as provided in Section 10 of
this Plan.

20.

Future Rights

No Eligible Recipient shall have any claim or right to be granted an Award under
the Plan.  There shall be no obligation of uniformity of treatment of Eligible
Recipients under the Plan.  Further, the Company and its Subsidiaries may adopt
other compensation programs, plans or arrangements as deemed appropriate or
necessary.  The adoption of the Plan, or grant of an Award, shall not confer
upon any Eligible Recipient any right to continued employment or service in any
particular position or at any particular rate of compensation, nor shall it
interfere in any way with the right of the Company or a Subsidiary to terminate
the employment or service of Eligible Recipients at any time, free from any
claim or liability under the Plan.

21.

Amendment and Termination

(a)The Plan and any Award may be amended, suspended or terminated at any time by
the Board, provided that no amendment shall be made without stockholder approval
if it would (i) materially increase the number of shares available under the
Plan, (ii) materially expand the types of awards available under the Plan, (iii)
materially expand the class of individuals eligible to participate in the Plan,
(iv) materially extend the term of the Plan, (v) materially change the method of
determining the exercise price of an Award, (vi) delete or limit the prohibition
against repricing contained in Section 4(d), or (vii) otherwise require approval
by the stockholders of the Company in order to comply with applicable law or the
rules of the New York Stock Exchange (or, if the Common Stock is not traded on
the New York Stock Exchange, the principal national securities exchange upon
which the Common Stock is traded or quoted). Notwithstanding the foregoing, with
respect to Awards subject to Section 409A of the Code, any amendment, suspension
or termination of the Plan or any such Award shall conform to the requirements
of Section 409A of the Code.  Except as otherwise provided in Section 14(a) and
Section 21(b) and (c) of this Plan, no termination, suspension or amendment of
the Plan or any Award shall adversely affect the right of any Participant with
respect to any Award theretofore granted, as determined by the Committee,
without such Participant’s written consent.

(b)The Committee may amend or modify the terms and conditions of an Award to the
extent that the Committee determines, in its sole discretion, that the terms and
conditions of

18

 

 

 

--------------------------------------------------------------------------------

 

the Award violate or may violate Section 409A of the Code; provided, however,
that (i) no such amendment or modification shall be made without the
Participant’s written consent if such amendment or modification would violate
the terms and conditions of a Participant’s offer letter or employment
agreement, and (ii) unless the Committee determines otherwise, any such
amendment or modification of an Award made pursuant to this Section 21(b) shall
maintain, to the maximum extent practicable, the original intent of the
applicable Award provision without contravening the provisions of Section 409A
of the Code.  The amendment or modification of any Award pursuant to this
Section 21(b) shall be at the Committee’s sole discretion and the Committee
shall not be obligated to amend or modify any Award or the Plan, nor shall the
Company be liable for any adverse tax or other consequences to a Participant
resulting from such amendments or modifications or the Committee’s failure to
make any such amendments or modifications for purposes of complying with Section
409A of the Code or for any other purpose. To the extent the Committee amends or
modifies an Award pursuant to this Section 21(b), the Participant shall receive
notification of any such changes to his or her Award and, unless the Committee
determines otherwise, the changes described in such notification shall be deemed
to amend the terms and conditions of the applicable Award and Award Agreement.

(c)To the extent that a Participant and an Award are subject to Section 111 of
the Emergency Economic Stabilization Act of 2008 and any regulations, guidance
or interpretations that may from time to time be promulgated thereunder
(“EESA”), then any payment of any kind provided for by, or accrued with respect
to, the Award must comply with EESA, and the Award Agreement and the Plan shall
be interpreted or reformed to so comply.  If the making of any payment pursuant
to, or accrued with respect to, the Award would violate EESA, or if the making
of such payment, or accrual, may limit or adversely impact the ability of the
Company to participate in, or the terms of the Company’s participation in, the
Troubled Asset Relief Program, the Capital Purchase Program, or to qualify for
any other relief under EESA, the affected Participants shall be deemed to have
waived their rights to such payments or accruals. In addition, if applicable, an
Award will be subject to forfeiture or repayment if the Award is based on
performance metrics that are later determined to be materially
inaccurate.  Award Agreements shall provide that, if applicable, Participants
will grant to the U.S. Treasury Department (or other body of the U.S.
government) and to the Company a waiver in a form acceptable to the U.S.
Treasury Department (or other body) and the Company releasing the U.S. Treasury
Department (or other body) and the Company from any claims that Participants may
otherwise have as a result of the issuance of any regulations, guidance or
interpretations that adversely modify the terms of an Award that would not
otherwise comply with the executive compensation and corporate governance
requirements of EESA or any securities purchase agreement or other agreement
entered into between the Company and the U.S. Treasury Department (or other
body) pursuant to EESA.  For purposes of this Section 21(c), all references to
the Company shall be deemed to refer to the Company and its affiliates.

22.

Reimbursement or Cancellation of Certain Awards.

Without limiting the provisions of Section 21(c) above, in the event that the
Board determines that an award that was granted, vested or paid based on the
achievement of Performance Criteria or other performance metrics would not have
been granted, vested or paid absent fraud or misconduct, or that would not have
been granted, vested or paid absent events giving rise to a

19

 

 

 

--------------------------------------------------------------------------------

 

restatement of the Company’s financial statements, or a significant write-off
not in the ordinary course affecting the Company’s financial statements, the
Board, in its discretion, shall take such action as it deems necessary or
appropriate to address the fraud, misconduct, write-off or restatement.  Such
actions may include, without limitation and to the extent permitted by
applicable law, in appropriate cases, (i) requiring partial or full
reimbursement of any Cash Award granted to the Participant, (ii) causing the
partial or full cancellation of any Award granted to the Participant or (iii)
requiring partial or full repayment of the value of the Common Stock acquired on
vesting or settlement of an Award, in each case as the Board determines to be in
the best interests of the Company.  If following the effective date of this Plan
the Company adopts a compensation clawback or recoupment policy as required
under Section 954 of the 2010 Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then this Section 22 shall automatically be
modified to the extent necessary so that this Section does not conflict with
such policy.

23.

Successors and Assigns

The Plan and any applicable Award Agreement shall be binding on all successors
and assigns of a Participant, including, without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

24.

Governing Law

The Plan and all agreements entered into under the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware.

25.

Section 409A of the Code

The intent of the parties is that payments and benefits under the Plan comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Plan shall be interpreted and be
administered to be in compliance therewith.  

26.

No Liability With Respect to Tax Qualification or Adverse Tax Treatment

Notwithstanding any provision of the Plan to the contrary, in no event shall the
Company or any affiliate be liable to a Participant on account of an Award’s
failure to (i) qualify for favorable U.S. or foreign tax treatment or (ii) avoid
adverse tax treatment under U.S. or foreign law, including, without limitation,
Section 409A of the Code.

20

 

 

 